Title: To Benjamin Franklin from Charles Carroll and Samuel Chase, 11 May 1776
From: Carroll, Charles,Chase, Samuel
To: Franklin, Benjamin


Dear Sir.
Montreal May 11th: 1776
We are fully sensible of the great Risk of taking post at Dechambeau. We have suggested in Writing the Difficulties and Reasons which have occurred to us against that Measure to Genl: Arnold. Our Army’s remaining at Dechambeau will depend in great Measure on the Strength of the Enemy’s Land Forces, and their Activity and Diligence in following up the Blow they have already given our small and shattered Army. Before this, no Doubt General Thomas has received some Information of the Enemy’s Numbers and of their Motions. We are inclined to think a Retreat will be made first to St. John’s and then to the Isle aux Noix. Our Letter to General Schuyler will give you all the Information we have in our power to give respecting the possibility of subsisting our Army in Canada.
We are of opinion that General Sullivan’s brigade ought to be stopped at Fort George, till General Schuyler, can send over with them a sufficient supply of pork not only for the Subsistence of that Brigade but of the Rest of the Army in Canada. Flour we are in Hopes of procuring in sufficient Quantities to support the Army, at least for four Months, provided we can keep possession of the Country adjacent to the River Sorrel for the Space of three Weeks. We sincerely wish the perfect Re-establishment of your Health. Our Stay at this place is uncertain: we shall be cautious to retreat in Time to St. John’s. We understand there is but a very small garrison there and exceedingly negligent. No Centries posted in the Night. This Information we had from Mr: Price, who was an Eye Witness of this Negligence. Do speak to Col: Hazen about it. We are with great Esteem Dear Sir Your affectionate humble Servants
Ch: Carroll of Carroll-TownSamuel Chase.
B. Franklin Esqr.
 
Notation: Copy Letter from Messrs. Chase and Carrol to Dr. Franklin